UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7269


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

PATRICK JEROME BOYD, a/k/a LD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:10-cr-00072-MOC-1)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Jerome Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick Jerome Boyd appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). After reviewing the record, we

conclude that the district court did not abuse its discretion in denying the motion.

See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating standard of

review). Accordingly, we affirm for the reasons stated by the district court. United

States v. Boyd, No. 3:10-cr-00072-MOC-1 (W.D.N.C. Aug. 10, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2